 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-00199 JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   LAVONDA BAILEY,                                     DATE: March 3, 2020
                                                         TIME: 9:15 a.m.
15                               Defendant.              COURT: Hon. John A. Mendez
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on March 3, 2020.

21          2.     By this stipulation, defendant now moves to continue the status conference until March

22 31, 2020 at 9:15 a.m., and to exclude time between March 3, 2020, and March 31, 2020, at 9:15 a.m.,

23 under Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has provided discovery associated with this case, which is

26          voluminous - i.e. approximately 14,000 pages, plus media materials, to defense counsel.

27                 b)      Given the volume of discovery, defense counsel for defendant require additional

28          time to review the discovery in this matter, to consult with his client and to conduct any


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          necessary investigation and research related to the charges, to evaluate possible settlement, and

 2          to otherwise prepare for trial.

 3                   c)     Additionally, counsel for defendant has collected and provided additional

 4          evidence to the government which they are reviewing and considering which may aid in the

 5          resolution of this matter.

 6          4.       Counsel for defendant believes that failure to grant the above-requested continuance

 7 would deny him the reasonable time necessary for effective preparation, taking into account the exercise

 8 of due diligence.

 9          5.       The government does not object to the continuance.

10          6.       Based on the above-stated findings, the ends of justice served by continuing the case as

11 requested outweigh the interest of the public and the defendant in a trial within the original date

12 prescribed by the Speedy Trial Act.

13          7.       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

14 within which trial must commence, the time period of March 3, 2020 to March 31, 2020, inclusive, is

15 deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from

16 a continuance granted by the Court at defendant’s request on the basis of the Court’s finding that the

17 ends of justice served by taking such action outweigh the best interest of the public and the defendant in

18 a speedy trial.

19          ///

20          ///

21          ///

22          ///

23          ///

24          ///

25          ///

26          ///

27          ///

28          ///

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          8.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: March 2, 2020                                    MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ CHRISTOPHER S. HALES
 9                                                           CHRISTOPHER S. HALES
                                                             Assistant United States Attorney
10

11
     Dated: March 2, 2020                                    /s/ ROBERT M. WILSON
12                                                           ROBERT M. WILSON
13                                                           Counsel for Defendant
                                                             LAVONDA BAILEY
14

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 2nd day of March, 2020.
18

19                                                       /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
20                                                    UNITED STATES DISTRICT COURT JUDGE

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
